Case 0:21-cv-61584-RS Document 4 Entered on FLSD Docket 08/10/2021 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 21-61584-CIV-SMITH

 HENRY SANTIAGO,

       Plaintiff,

 v.

 TRANSWORLD SYSTEMS INC.,

       Defendant.
                                                 /

             NOTICE OF COURT PRACTICE ON NOTICE OF SETTLEMENT

       This matter is before the Court on the Defendant’s Notice of Pending Settlement [DE 3],

indicating that this matter has been settled in full. Upon consideration, it is hereby

       ORDERED that

       1. The parties shall file their Stipulation of Dismissal in accordance with Federal Rule of

           Civil Procedure 41 on or before August 27, 2021. Failure to comply with this Order

           may result in the final dismissal of this case.

        2. All pending motions not otherwise ruled upon are DENIED as moot.

        3. This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of August, 2021.




 cc:    Counsel of Record
